Name: Commission Regulation (EEC) No 2842/81 of 28 September 1981 on the arrangements for imports into Benelux of shirts (category 8) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 81 Official Journal of the European Communities No L 277/49 COMMISSION REGULATION (EEC) No 2842/81 of 28 September 1981 on the arrangements for imports into Benelux of shirts (category 8) originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the products in question exported from Indonesia between 1 January 1981 and the date of entry into force of this Regulation must be set off against the provisional quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 3553/80 (2), and in particular Articles 1 1 and 15 thereof, HAS ADOPTED THIS REGULATION : Article 1 Importation into Benelux of the category of products originating in Indonesia specified in the Annex hereto shall be subject to the provisional quantitative limit given in that Annex and to the provisions of Article 2 ( 1 ). Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Benelux of shirts (category 8), originating in Indonesia, have exceeded the level referred to in paragraph 3 of the said Article 11 : Article 2 Whereas, in accordance with paragraph 5 of the said Article 1 1 , Indonesia was notified on 1 8 September 1981 of a request for consultations concerning products of category 8 ; Whereas this product is already subject to &gt; quantitative limits for the years 1981 and 1982 in four Member States (France, Italy, Ireland and the United Kingdom) under Commission Regulations (EEC) No 662/81 (3) and (EEC) No 2322/81 (4) ; 1 . Products as referred to in Article 1 , shipped from Indonesia to Benelux between 1 January 1981 and the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from Indonesia to Benelux after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1981 and released for free circulation shall be set off against the provisional quantitative limit established for 1981 . Whereas, awaiting the outcome of consultations to be held, it is desirable to make the product in question (category 8) subject to a provisional quantitative limit for the period 1 January 1981 to 31 December 1981 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities.(') OJ No L 365, 27 . 12 . 1978 , p . 1 .(2) OJ No L 381 , 31 . 12 . 1980, p . 1 . (3) OJ No L 69, 14. 3 . 1981 , p . 16 . 4) OJ No L 228 , 13 . 8 . 1981 , p . 21 . It shall apply until 31 December 1981 . No L 277/50 Official Journal of the European Communities 1 . 10 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1981 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Category CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres BNL 1 000 pieces 350